995 So.2d 1143 (2008)
Andrew SMALL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-3050.
District Court of Appeal of Florida, Fifth District.
December 5, 2008.
Andrew Small, Bushnell, pro se.
No Appearance for Respondent.
PER CURIAM.
After denying Andrew Small's Petition for Writ of Habeas Corpus by order, we issued a Spencer[1] show cause order directing Small to demonstrate why he should not be denied further pro se access to this court for any proceeding to further attack the conviction and sentence rendered in Volusia County Circuit Court Case Number 2002-34991-CFAES. Having carefully considered Small's response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Andrew Small from filing with this court any further pro se pleadings concerning Volusia County, Seventh Judicial Circuit Court Case Number 2002-34991-CFAES. The Clerk of this court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of the Florida Bar. See Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) ("Enough is enough."). The Clerk is further directed to forward a certified copy of this order to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PRO SE FILINGS PROHIBITED.
SAWAYA, LAWSON, and EVANDER, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So.2d 47 (Fla. 1999).